In an action to recover damages for the alleged improper service of a restraining notice and execution with notice to garnishee, defendants separately appeal from an order of the Supreme Court, Nassau County, dated July 24, 1979, which denied (1) the motion by defendant Grogan, Heggen & Steenburg (Grogan) to dismiss the complaint of the plaintiff and the cross complaint of codefendant Chase Manhattan Bank, N. A. (Chase), and (2) the cross motion of said codefendant to dismiss the complaint. Order reversed, on the law, with one bill of $50 costs and disbursements payable jointly to defendants, and motion and cross motion granted. The record indicates that plaintiff was indebted to Jack Maggiore, judgment debtor of defendant Chase. Accordingly, Chase’s attorney; Grogan, acted properly in levying upon this debt (see CPLR 5232, subd [a]). The fact that plaintiff may have avoided paying this debt because of insurance coverage does not change its status as a debt owed by plaintiff to the judgment debtor Maggiore. Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.